DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
Claims 1, 4, and 6 were amended. Claim 9 was cancelled.  Claims 16-20 are newly added.  Claims 1-8 and 10-20 are now pending before the Office.

Response to Arguments
The objection to claim 1 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 4 and 10-12 in section 10 of the prior Office Action are withdrawn in view of the amendments to claim 4.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 6, 13, 14, and 15  in section 11 of the prior Office Action are withdrawn in view of the amendments to claim 6.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 9 in section 12 of the prior Office Action are withdrawn in view of the amendments to cancellation of claim 9.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claim 9 in sections 13 and 14 of the prior Office Action are withdrawn in view of the cancellation of the claim.
Applicant’s arguments, see pg. 10, lines 4-9, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1, 4, and 6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwartz et al. (US 2002/0077554).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. (US 2002/0077554) in view of Hassler et al. (US 2006/0189887).
Regarding claim 1, Schwartz et al. disclose a wireless and leadless left atrial pressure (LAP) sensor configured to wireless transmit LAP sensor signals ([0102] “Accordingly, in conducting one preferred method according the present invention, blood pressure can be directly monitored in the left atrium 410 of the heart 400”), the sensor comprising: 
a housing ([0010] reference to sensor comprising a housing, examples include at least #52 shown in Figs. 1 and 12A), wherein a cavity in the housing opens at an opening defined within a distal end of the housing (housing 52 includes space for electronics as indicated in [0075] which implies the existence of a cavity for such structures, housing 52 includes an opening to accommodate membrane 56 as shown in Figs. 1 and 12A), the housing configured to be positioned in a right atrium of the heart ([0021] – sensor is positioned at the fossa ovalis located in the septum between the two atriums, per [0111], the sensor is inserted into the left atrium, in Fig. 11, the sensor membrane 56 is therefore shown in the left atrium; Fig. 11 shows housing at least partially in the right atrium on the left);
an anchoring element coupled proximate to the distal end of the housing , the anchoring element and distal end of the housing configured to extend through an atrial septal wall of the heart to expose the opening to a left atrium (see Fig. 11, anchors 64 which are shown in the left atrium or Fig. 16G anchors 65 – the ones shown on the right in the Fig.), the anchoring element configured to press against the atrial septal wall to apply an anchoring force (Figs. 11 and 16G show the anchors clamped around the septal wall); 
a flexible diaphragm sealed over the opening ([0010] reference to a deformable membrane; [0065] notes one option for a polysilicon rubber membrane 56 which would inherently be flexible) to complete the hermetically sealed cavity (this is not expressly stated, but the modification below would yield this result – membrane is deformable in response to blood pressure); and 
a sensor circuit (see [0010] where the housing of the sensor comprises a microprocessor) comprising: 
an induction coil comprising a first end and a second end ([0015] – “The sensor further comprises an antenna, in the form of a coil, operatively connected to the microchip wherein the antenna is located at the exterior of the housing. Alternatively, the antenna is located within the housing of the sensor”; the coil inherently includes at least two ends); 
wherein the sensor circuit is contained within the hermetically sealed cavity (see previous reference to [0010] where all of the sensing hardware is included inside housing 52) such that the sensor circuit extends through the atrial septal wall of the heart and is exposed at the opening to the left atrium (see Fig. 11 again where 52 sits in the septal wall but juts out from the wall on both sides into both atriums). 
Schwartz et al. do not disclose that the housing contains a hermetically sealed cavity, but does mention at [0003] an exemplary implantable sensing device that includes a cylindrical body similar in shape to 52 that includes a hermetically sealed circuit within the cylindrical body of the sensor.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Schwartz et al. such that the housing 52 (which contains the sensing circuitry) is also hermetically sealed in view of Schwartz et al.’s teachings for protecting the circuitry from liquids because this can prevent 
Schwartz et al. also do not disclose a fixed capacitor plate electrically connected to the first end of the induction coil; and a moveable capacitor plate electrically connected to the second end of the induction coil and mechanically attached to the flexible diaphragm.  Based on a reading of the specification, it would appear that the capacitor plate is fixed to the diaphragm and the inductance of the transmitting coil, which depends on the capacitance is directly related to the pressure on the diaphragm.  In contrast, Schwartz et al. teach that the diaphragm is connected to a shutter that when displaced is capable of disrupting light reaching a photoelectric cell array.  This will yield a varying signal that can be transmitted via the coil to an external location ([0081]).  However, Hassler, JR. et al. teaches the measurement of fluid pressure in the body (Abstract).  Hassler teach the coupling of a capacitor plate to the diaphragm of a pressure transducer.  Changes in pressure causes movement of the plate relative to a second plate which changes the resonant circuit frequency.  The capacitor plates are also connected to an inductance coil to form the resonant circuit.  The coil forms a tuned tank circuit that can be used to receive and transmit blood pressure data (see [0044] and [0040]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Schwartz et al. to use an alternative pressure measurement setup such as that taught by Hassler et al. for measuring and transmitting blood pressure because it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  There would have been a reasonable expectation of success given that Schwartz et al. already includes inductance coils coupled to capacitor plates.  
Regarding claim 2, Schwartz et al. as modified in view of Hassler et al. teach wherein: the fixed capacitor plate and the moveable capacitor plate form a variable capacitor; a capacitance of the variable capacitor varies as a function of a deflection of the flexible diaphragm in response to a left atrial pressure on the diaphragm; the induction coil and the variable capacitor form a resonant circuit comprising a resonant frequency; and the resonant frequency varies in response to a change in the left atrial pressure (see the argument above in the claim 1 rejection, section 11).  The rationale for modifying remains the same.
Regarding claim 3, Schwartz et al. as modified in view of Hassler et al. teach wherein the left atrial pressure may be obtained using a data acquisition device comprising an external antenna coil, wherein: the external antenna coil magnetically couples with the induction coil of the sensor to transfer power to the sensor (see [0040] and Figure 12 in Hassler where the external coil 130 can transfer power to the implant); the resonant frequency of the sensor is determined by an analysis of a load impedance of the sensor during the power transfer; and the left atrial pressure is determined using a predetermined calibration of pressure as a function of resonance frequency ([0045]- “The frequency at which the internal and external coils couple will vary with the resonant frequency of the implanted LC circuit 206. The resonant frequency of the implanted LC circuit will vary with the fluid pressure within band 38. The variation in resonant frequency is measured by microprocessor 136 through inducing coil circuit 208. Once detected, the resonant frequency may be compared to known pressures at designated frequencies to determine the fluid pressure within band 38”).  The rationale for modifying remains the same.
Regarding claim 8
Regarding claim 16, Schwartz et al. disclose wherein the anchoring element is configured to fold into a flattened profile to fit within an introductory catheter when advanced through the atrial septal wall, and wherein the anchoring element configured to expand and press against the atrial septal wall in the left atrium to apply an anchoring force when removed from the introductory catheter (see Figs. 16A to 16G and how anchors 65/66 operate, delivery catheter 79 is shown in the Figures).
Claims 4, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. (US 2002/0077554) in view of Hassler et al. (US 2006/0189887) and Eigler (US 2005/0288596, cited in previous Office Action).  
Claim 4 overlaps in scope with claim 1 and is rejected using the same argument as claim 1 above accordingly.  Claim 4 also includes a broader version of the anchoring structure (an anchoring element coupled to the housing) and the following limitation which is not disclosed by Schwartz or Hassler: wherein the housing is constructed from a non-conductive material selected from: quartz, ceramic, and sapphire, to enable wireless induction/telemetry to function without interference or shielding by the housing to the sensing circuit in the sealed cavity. The anchoring element is rejected using the same argument from claim 1 as well.  However, Eigler et al. teach a housing for an implantable pressure transducer that may be constructed with a ceramic material ([0012] – “In one embodiment, said sensor housing comprises one or more materials selected from the group consisting of nitinol, stainless steel alloys, titanium alloys, cobalt chromium, tantalum, a ceramic”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify Schwartz to use ceramic for constructing the housing because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  There would have been a reasonable expectation of 
Claim 11 is rejected using the same argument for claim 2 above.  
Claim 12 is rejected using the same argument for claim 3 above.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. in view of Hassler et al. as applied to claim 1 and further in view of Eigler (US 2005/0288596, cited in previous Office Action).  Claim 5 is rejected using the same argument for modifying Schwartz et al. in view of Eigler used in the claim 4 rejection above.
Claims 6 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. (US 2002/0077554) in view of Hassler et al. (US 2006/0189887) and Mann et al. (US 2004/0147969, Cited in previous Office Action).  
Claim 6 overlaps in scope with claim 1 and is rejected using the same argument as claim 1 above accordingly.  Claim 6 also includes the following limitation not taught by Schwartz: wherein the diaphragm is constructed from a conductive material selected from: doped silicon and titanium. However, Mann teach a pressure sensor for measuring blood pressure (See abstract) that uses titanium diaphragms (see [0157]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify Schwartz et al. to use a diaphragm constructed from titanium as taught by Mann because it amounts to combining prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Claim 6 also includes the limitation wherein the diaphragm and the moveable capacitor plate are integrated into a single structure and the diaphragm is electrically 
Claim 13 is rejected using the same argument for claim 7 below.
Claim 14 is rejected using the same argument for claim 2 above.
Claim 15 is rejected using the same argument for claim 3 above.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. in view of Hassler et al. as applied to claim 2 and further in view of Mann et al. (US 2004/0147969, cited in previous Office Action).  Schwartz et al. do not disclose wherein the diaphragm deflects to a maximum deflection ranging from about 1 nanometer to about 100 micrometers. However Mann teaches that diaphragm deflection is a results effective variable (See [0223] - [-0226] where equations are provided for determining diaphragm deflection).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify Schwartz et al. to use the claimed deflection ranges because this amounts to routine optimization. The MPEP states: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. in view of Hassler et al. and Eigler as applied to claim 4 and further in view of Mann et al. (US 2004/0147969, cited in previous Office Action).  Claim 10 is rejected using the same argument from claim 7 above. 
NOTE:
The limitation in claims 1, 4, and 6 involving the fixed and moveable capacitor plate could also be rejected using the previously cited Nunez et al. (US 2008/0281212) as a teaching reference to modify Schwartz.  


Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17 & 19: No prior art of record teaches or fairly suggests, in combination with all other limitations, the configuration of the cavity along the longitudinal axis with the inductor coil wound as claimed along the longitudinal axis.  The references the Office identified during searches at best merely describe the use of a coil and include schematic circuit diagrams.
Claims 18 & 20: No prior art of record teaches or fairly suggests, in combination with all other limitations, the configuration of the capacitor plates arranged as claimed relative to the inductor coil along the longitudinal axis.

Conclusion
Claims 17-20 are objected to while claims 1-16 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
/THO Q TRAN/               Examiner, Art Unit 3791            

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791